DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Second Office Action Non-Final Rejection on the merits.
The previous Non-Final Office Action filed 06/30/2021 has been vacated in lieu of the one presented below.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-6, drawn to a shaft diameter enlarging method.
Group 2, claim(s) 7, drawn to a shaft diameter enlarging apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okabe (JP 2007167882).
Regarding claim 1, Okabe discloses a shaft diameter enlarging method (Fig. 1-19) for enlarging an intermediate portion (middle portion) of a shaft (W), the shaft diameter enlarging method comprising: holding the shaft by a pair of holders (2) with a gap (see Fig. 1: gap between 2s) between the pair of holders in an axial direction of the shaft; applying compression force (see Fig. 1A to 1E) in the axial direction to the intermediate portion arranged between the pair of holders; and applying alternating load (see Fig. 1c and 1e: arrow going up and down) in a direction intersecting the axial direction to the intermediate portion to enlarge the intermediate portion, wherein, when enlarging the intermediate portion, a temperature of the intermediate portion is set to be above a blue brittleness temperature range (see Fig. 6& [0008] first paragraph & [0010] second paragraph & [0036] 5th paragraph: above 673K (400C) in Fig. 6) of the shaft, and a temperature of the holders is set to be below a tempering temperature (examiner interprets from the specification [0008] that the tempering temperature is about 500- 580C. see Fig. 5. Temperature is below 773K (500C)) range of the holders.
During a telephone conversation with Drew Hissong on 06/14/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (JP 2007167882) in view of Fumiaki (WO 2015141865).
	Regarding claim 1, Okabe discloses a shaft diameter enlarging method (Fig. 1-19) for enlarging an intermediate portion (middle portion) of a shaft (W), the shaft diameter enlarging method comprising: holding the shaft by a pair of holders (2) with a gap (see Fig. 1: gap between 2s) between the pair of holders in an axial direction of the shaft; applying compression force (see Fig. 1A to 1E) in the axial direction to the intermediate portion arranged between the pair of holders; and applying alternating load (see Fig. 1c and 1e: arrow going up and down) in a direction intersecting the axial direction to the intermediate portion to enlarge the intermediate portion, wherein, when enlarging the intermediate portion, a temperature of the intermediate portion is set to be above a blue brittleness temperature range (see Fig. 6& [0008] first paragraph & [0010] second paragraph & [0036] 5th paragraph: above 673K (400C) in Fig. 6) of the shaft.
	Although Okabe discloses the temperature of the holders in Fig. 5 (see Fig. 5. Temperature is below 773K (500C)), Okabe is silent with respect to consideration of the tempering temperature of the holders. 
	Fumiaki teaches a shaft diameter enlarging method comprising holders (1a, 1b) that are made with SKH51 ([0050] SKH51 high speed steels). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holders of Okabe to be made with SKH51 steel 

    PNG
    media_image1.png
    397
    798
    media_image1.png
    Greyscale

	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the holders so that the operating temperature does not temper the holders since there is no need. If the holders were heat treated and tempered, it would harden the holders and cause it to wear more easily. 
	Regarding claim 2, modified Okabe teaches the shaft diameter enlarging method according to claim 1, wherein, when enlarging the intermediate portion, the temperature of the intermediate portion is set to be equal to or above 400.degree. C. (see Fig. 6& [0008] first paragraph & [0010] second paragraph & [0036] 5th paragraph: above 673K (400C) in Fig. 6), and the temperature of the holders is set to be below 580.degree. C (see Fig. 5: all temp below 500C).

	Regarding claim 4, modified Okabe teaches the shaft diameter enlarging method according to claim 1.
	Although Okabe discloses that the temperature of the intermediate portion is set to be above the blue brittleness temperature range (above 673K (400C)) of the shaft and that the temperature of the holders are below the tempering temperature range (below 500C as interpreted) of the holders, Okabe fails to disclose wherein, when enlarging the intermediate portion, the temperature of the intermediate portion is set to be above the blue brittleness temperature range of the shaft and below the tempering temperature range of the holders.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the temperature of the intermediate portion to be above the blue brittleness temperature range (above 400) of the shaft and below the tempering temperature range (below 500C) of the holders because large temperature difference can produce a crack ([0038] 5th paragraph: exceeding 823K (549C) causing crack damage.) so choosing a temperature of, for example, 450C would have been "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143 Section I (E).
	Regarding claim 5, modified Okabe teaches the shaft diameter enlarging method according to claim 1, further comprising heating ([0036] first and second paragraph by heating 
	Regarding claim 6, modified Okabe teaches the shaft diameter enlarging method according to claim 1, further comprising heating ([0037] 5th-10th paragraph: heated during enlargement process) the intermediate portion during the enlarging of the intermediate portion.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2005088066, US 20110132060, US 20160346828 teach a similar shaft diameter enlarging method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        



/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799